WILLIAMS, Circuit Judge,
concurring in part and dissenting in part:
I agree with the court that the employees’ annual picnic at the Adjutant General’s Publication Center in St. Louis was a “condition[] of employment” and therefore a subject of bargaining under 5 U.S.C. § 7102(2) (1982). As the court observes, the issue in dispute was whether employees who skipped the picnic would be required to work while it occurred; it thus went essentially to hours of employment and what workers would actually do on the job.
The access of Fort Buchanan, Puerto Rico, civilian employees to PX privileges is a different matter. First, I see a modest problem in this court’s recent decision in Department of Defense Dependents Schools v. FLRA, 863 F.2d 988 (D.C.Cir. 1988), suggestion for. rehearing en banc pending, holding that neither wages nor “fringe benefits” are “conditions of employment” under the statute. Access to a PX, with its discount prices, looks very much like a fringe benefit. Nonetheless, I think the decision in Dependents Schools leaves the Authority free to find the PX privileges to be a condition of employment. As the PX was located on the base itself, with free and convenient parking, the Authority could classify PX access as among “the day-to-day circumstances under which an employee performs his or her job.” Id. at 990.
But to say the Authority was free to find the privileges a condition of employment is quite different from saying it was bound to do so. The facts are ambiguous, and under its precedents the Authority was, in my view, free to regard the privileges as peripheral to working conditions. In AFGE, Local 2094 v. FLRA, 833 F.2d 1037 (D.C. Cir.1987), we upheld the Authority’s refusal to treat proposals for access to base recreational facilities in off-duty hours as bargainable, accepting its view that such benefits were not “directly related” to the employees’ work and noting it had consistently so found. Id. at 1044. The PX privileges at stake here, though doubtless different, do not seem to me so much more “directly” related to employees’ work as to require the Authority to give a different answer.
The court identifies three features that “lead ... to th[e] conclusion” that the union proposal for continued access to the PX was bargainable. First, it notes that the Army used PX privileges to induce employees to work at Fort Buchanan. But it is equally true that it preserved the privileges for all who were so lured. Maj. Op. at 1447. Perhaps one may infer from the Army’s action that “these privileges were generally considered to be a condition of employment at the base,” id., but the inference is hardly compelling. An alternative view might be that, as a general matter, the privileges were not a material inducement. In both Department of the Army, *332Fort Greely, Alaska, 23 F.L.R.A. 858, 864 (1986), and Department of the Army, Dugway Proving Ground, Dugway, Utah, 23 F.L.R.A. 578, 583 (1986), where the Authority had relied on the Army’s use of an amenity for recruitment purposes in finding it bargainable, there was no suggestion that the recruitment uses were confined to a discrete group of persons whose interests could be (and had been) protected.
Second, some employees believed that the quality of milk, eggs and poultry available at conventional island markets jeopardized their children’s health. Maj. Op. at 1447. But the union offered no evidence to support these fears; they may be groundless. That the employees’ fears were real, id., does not necessarily equate them with the isolation experienced at remote Army bases in Alaska, a factor that has persuaded the Authority to find PX privileges bargainable in other cases. See, e.g., Department of the Air Force, Eielson Air Force Base, Alaska, 23 F.L.R.A. 605, 606 (1986) (PX privileges available only to employees more than 13 miles from Fairbanks over roads that were “difficult and especially dangerous for travel in winter months”); Fort Greely, 23 F.L.R.A. at 859 (“geographically isolated location”). Moreover, it seems particularly inappropriate for judges to force their evaluation on the Authority in a context where there is at least a serious risk that the driving force may be cultural parochialism.
Finally, the court notes the Army’s consistent provision of the privileges for 18 years, and argues that the Authority’s treatments of established practice can be reconciled by the principle that for cases within a “gray area” the presence or absence of a long-established practice can tip the scales. Maj. Op. at 1447-48. The principle is fine, but hardly proves that practice can take the case so far to one side of the “gray area” as to call for our overruling the Authority. It is in precisely that area, surely, that we should defer to its weighing of the nuances, in exercising its “ ‘special function of applying the general provisions of the Act to the complexities’ of federal labor relations.” Bureau of Alcohol, Tobacco & Firearms v. FLRA, 464 U.S. 89, 97, 104 S.Ct. 439, 444, 78 L.Ed.2d 195 (1983) (citations omitted).